 



Exhibit 10.27

KNOWLES ELECTRONICS HOLDINGS, INC.
RETENTION INCENTIVE PLAN



ARTICLE I
ESTABLISHMENT AND PURPOSE

     Knowles Electronics Holdings, Inc., a Delaware corporation, hereby
establishes this Retention Incentive Plan for the benefit of certain of its
Employees, and those of its Affiliates. The purpose of the Plan is to provide a
group of key management Employees with a bonus program which provides such
Employees with an incentive to remain in the employ of the Employer.



ARTICLE II
DEFINITIONS

     The following words and phrases as used herein shall have the following
meanings, unless a different meaning is plainly required by the context.
Pronouns shall be interpreted so that the masculine pronoun shall include the
feminine and the singular shall include the plural:

     2.1 “Affiliate” means any corporation, organization, or entity which is
under common control with the Corporation or which is otherwise required to be
aggregated with the Corporation pursuant to paragraphs (b), (c), (m), or (o) of
Code Section 414.

     2.2 “Beneficiary” means the person who has been designated to receive a
Participant’s benefits under the Plan in the event of the Participant’s death,
as more fully described in Article X hereof.

     2.3 “Board” means the Board of Directors of the Corporation.

     2.4 “Code” means the Internal Revenue Code of 1986, as amended.

     2.5 “Committee” means the Compensation Committee of the Corporation which
is the administrative body responsible for the administration of the Plan.

     2.6 “Corporation” means Knowles Electronics Holdings, Inc., a Delaware
Corporation and any other business organization which succeeds to its business
and elects to continue the Plan.

     2.7 “Disability” means a Participant’s becoming disabled within the meaning
of Section 22(e)(3) of the code.

     2.8 “Distribution Event” means the occurrence of an event which results in
a Participant becoming entitled to payment of benefits from the Plan, as set
forth in Article VI.

 



--------------------------------------------------------------------------------



 



     2.9 “Effective Date” means September 1, 2003.

     2.10 “Employee” means any person engaged by an Employer on or after the
Effective Date to perform personal services in an employer/employee relationship
who receives compensation from such Employer.

     2.11 “Employer” means the Corporation, and any corporation, organization,
or entity which is an Affiliate and (i) which adopts the Plan with the consent
of the Corporation; or (ii) which continues the Plan as a successor.

     2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor thereto.

     2.13 “Initial Public Offering” means an initial public offering and sale of
the Corporation’s equity securities pursuant to an effective registration
statement under the Securities Act of 1933, as amended.

     2.14 “Liquidity Event” means the occurrence of:

               (i) an Initial Public Offering; or

               (ii) the Sale of the Corporation.

     2.15 “Participant” means an Employee who has been selected for
participation in the Plan as set forth in Article III.

     2.16 “Participation Agreement” means the acknowledgment signed by each
Participant confirming his participation in the Plan pursuant to its terms.

     2.17 “Plan” means the Knowles Electronics Holdings, Inc., Retention
Incentive Plan as set forth herein, together with any amendments hereto.

     2.18 “Plan Year” means each twelve (12) month period beginning on September
1st and ending on the following August 31st, commencing with September 1, 2003
and ending August 31, 2008, on which basis the Plan is administered.

     2.19 “Retention Bonus” means the bonus payable to each Participant pursuant
to Article VI.

     2.20 “Retention Bonus Percentage” means each Participant’s percentage
interest in the Retention Bonus Pool as communicated to such Participant.

     2.21 “Retention Bonus Pool” means the bookkeeping account established by
the Employer to record the amount of the Employer’s obligation to pay Retention
Bonuses under the Plan.

     2.22 “Retirement” means a Participant’s termination of employment with the
Employer while eligible for an early or normal retirement benefit under a
defined benefit pension plan sponsored by the Corporation or an Affiliate.

-2-



--------------------------------------------------------------------------------



 



     2.23 “Sale of the Corporation” means the sale of the Corporation other than
an Initital Public Offering in a single transaction or a series of related
transactions, to a purchaser who is not affiliated with the Corporation pursuant
to which such purchaser acquires all or substantially all of the outstanding
capital stock (whether by merger, consolidation, recapitalization,
reorganization, purchase of the outstanding capital stock or otherwise) or all
or substantially all of the consolidated assets of the Corporation.

     2.24 “Year of Vesting Service” means, unless specifically provided
otherwise in the award of a Retention Bonus Percentage to a particular Employee,
a 12-month period of employment with the Employer beginning on September 1 of
each of the years 2003, 2004, 2005, 2006 and 2007 and ending August 31 of the
following year.

ARTICLE III
PARTICIPATION AND AWARD OF RETENTION BONUS PERCENTAGE

     3.1 Participation. The Employees eligible to participate in the Plan shall
be selected by the Committee in its sole and absolute discretion. Each Employee
so selected shall be deemed a “Participant”. Each employee who is selected to
participate in the Plan shall be notified thereof by the Committee. Each
Participant shall commence to participate in the Plan as of the Effective Date,
unless specifically provided otherwise in the award of a Retention Bonus
Percentage to a particular Employee, but only upon signing his Participation
Agreement and the Confidentiality/Non-Competition/Non-Solicitation Agreement
attached hereto as Appendix A.

     3.2 Award of Retention Bonus Percentage. The Committee shall determine each
Participant’s Retention Bonus Percentage based upon guidelines established by
the Board, or as otherwise determined in the discretion of the Committee, and
shall notify each Participant of his Retention Bonus Percentage. The total of
the Retention Bonus Percentages awarded under the Plan may, or may not, total
one hundred percent (100%).

ARTICLE IV
BENEFITS UNDER THE PLAN

     4.1 Benefits. The benefit of each Participant under the Plan is equal to
the vested portion of such Participant’s Retention Bonus Percentage multiplied
by the value of the Retention Bonus Pool all as calculated as of the occurrence
of such Participant’s Distribution Event.

ARTICLE V
VESTING AND FORFEITURE OF RETENTION BONUSES

     5.1 Vesting. Subject to the limitations set forth in this Article V, a
Participant shall be entitled to receive only the vested portion of his
Retention Bonus Percentage in the Retention Bonus Pool as of the occurrence of
his Distribution Event. Such vested portion shall be computed on the basis of
the Participant’s whole Years of Vesting Service in accordance with the
following schedule:

-3-



--------------------------------------------------------------------------------



 



              Vested Portion of Full Years of Vesting   Retention Bonus Service

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

Less than 1
    0 %
1 but less than 2
    20 %
2 but less than 3
    40 %
3 but less than 4
    60 %
4 but less than 5
    80 %
5 or more
    100 %

     5.2 Termination of Employment by Employer Other Than for Misconduct or
Violation of Section 5.7. If a Participant’s employment with the Employer is
terminated by the Employer for a reason other than (i) the Participant’s
misconduct as described in Section 5.6 or, (ii) the Participant’s commission of
an act which violates Section 5.7, the Participant shall only be entitled to
receive the vested portion of his Retention Bonus Percentage of the Retention
Bonus Pool in effect on the date of such termination and he shall forfeit any
interest in the Retention Bonus Pool which is not vested on the date of such
termination.

     5.3 Other Termination of Employment. Upon the occurrence of an event
described in (i)-(iv) below, the Participant shall only be entitled to receive
the vested portion of his Retention Bonus Percentage of the Retention Bonus Pool
in effect on the date of the occurrence of such event, and he shall forfeit any
interest in the Retention Bonus Pool which is not vested on the date of the
occurrence of such event:

               (i) the Participant’s death;

               (ii) the Participant’s Retirement;

               (iii) the Participant’s Disability; and

               (iv) the termination of the Plan.

     5.4 Full Vesting. Notwithstanding the provisions of Sections 5.1, 5.2 and
5.3 and except as provided in Sections 5.5, 5.6 and 5.7, a Participant shall
become 100% vested in his Retention Bonus Percentage of the Retention Bonus Pool
upon the first to occur of (i) the occurrence of a Liquidity Event, or
(ii) August 31, 2008.

     5.5 Voluntary Termination of Employment by Participant. If a Participant
voluntarily terminates his employment with the Employer for a reason other than
Retirement, the Participant shall not be eligible to receive any benefits from
the Plan and shall forfeit all benefits under the Plan whether or not such
benefits are vested on the date of such termination.

     5.6 Forfeiture for Termination of Employment for Misconduct.
Notwithstanding the other provisions of the Plan, if a Participant’s employment
with the Employer is terminated by either the Participant or the Employer, and
the Committee determines, in its sole discretion, that said termination is as a
result of misconduct, including, but not limited to, (1) the Participant’s
embezzlement or misappropriation of funds of the Employer, or (2) the commitment
of an act of fraud or dishonesty by the Participant that results, directly or
indirectly, in material gain or

-4-



--------------------------------------------------------------------------------



 



personal enrichment of the Participant at the Employer’s expense, or (3) the
Participant engaging in a willful and intentional act which is materially
inimical to the best interests of the Employer, then the Participant shall not
be eligible to receive any benefits from the Plan and all of the Participant’s
rights under the Plan shall be forfeited and all of the Employer’s obligations
to the Participant under the Plan shall terminate and cease immediately and no
payments under the Plan shall be made to Participant.

     5.7 Forfeiture for Violation of
Confidentiality/Non-Competition/Non-Solicitation Agreement. Not withstanding the
other provisions of the Plan, if a Participant violates any provision of the
Confidentiality/Non-Competition/Non-Solicitation Agreement attached to the Plan
as Addendum A (or the provisions of any other agreement with the Employer or
policy of the Employer similar to the Agreement set forth on Addendum A), as
determined in the sole discretion of the Committee, then the Participant shall
not be eligible to receive any benefits from the Plan and all of the
Participant’s rights under the Plan shall be forfeited and all of the Employer’s
obligations to the Participant under the Plan shall terminate and cease
immediately and no payments under the Plan shall be made to Participant, and the
Employer shall have the right to recover from the Participant any payment
previously made to the Participant pursuant to the Plan.

ARTICLE VI
DISTRIBUTION EVENTS, DETERMINATION OF RETENTION
BONUS AMOUNTS, AND PAYMENT OF RETENTION BONUSES

     The distribution of benefits under the Plan shall be pursuant to the
provisions set forth in this ARTICLE VI.

     6.1 Distribution Events. A Distribution Event shall occur with respect to
one or more Participants upon the first to occur of the following:

     (i) the termination of the Participant’s employment with the Employer for a
reason set forth in Section 5.2;

     (ii) the Participant’s death;

     (iii) the Participant’s Retirement;

     (iv) the Participant’s Disability;

     (v) the occurrence of a Liquidity Event;

     (vi) the termination of the Plan; or

     (vii) August 31, 2008

     6.2 Retention Bonus. Upon the occurrence of a Distribution Event with
respect to a Participant, the Participant (or his beneficiary in the case of the
Participant’s death) shall be entitled to receive from the Employer an amount
equal to the vested portion of his Retention Bonus Percentage multiplied by the
value of the Retention Bonus Pool, all as calculated as of the occurrence of
such Distribution Event.

-5-



--------------------------------------------------------------------------------



 



     6.3 Payment of Retention Bonuses. All Retention Bonuses payable under the
Plan shall be paid to the Participant (or the Participant’s Beneficiary in the
case of the Participant’s death) in a single sum payment within thirty (30) days
of the occurrence of the Distribution Event giving rise to such payment, or as
soon as administratively feasible thereafter.

ARTICLE VII
RETENTION BONUS POOL

     7.1 Retention Bonus Pool. The value of the Retention Bonus Pool (before any
payments from said pool pursuant to the Plan) shall be Four Million Dollars
($4,000,000.00). The Retention Bonus of a Participant shall be equal to the
vested portion of the Participant’s Retention Bonus Percentage multiplied by
Four Million Dollars ($4,000,000.00).

     7.2 Funding from General Assets. All payments from the Plan shall be from
the general assets of the Participant’s Employer. To the extent that any person
acquires a right to receive a payment under the plan, such right shall be no
greater than the right of any unsecured general creditor of the Participant’s
Employer.

     7.3 Bookkeeping Account. The Committee shall establish and maintain a
bookkeeping account on the Employer’s records to record each Participant’s
potential interest in, and the activity of, the Retention Bonus Pool. The
establishment of this account is for the record keeping convenience of the
Employer. Such account shall not result in any amounts being made available to a
Participant or otherwise set aside for a Participant in a funded plan within the
meaning of Part 3 of Title I of ERISA, or otherwise.

     7.4 Trust. The Corporation, in its sole discretion, may establish a grantor
Trust for the purpose of setting aside amounts representing benefits accrued
under the Plan; provided, however, such amounts shall continue to represent the
general assets of the Employer and shall be subject to the claims of the
Employer’s general creditors.

ARTICLE VIII
PLAN ADMINISTRATION

     8.1 The Committee. This Plan shall be administered by the Committee in
accordance with such rules and regulations as the Committee may establish from
time to time, which are consistent with the provisions of this Plan.

     8.2 Authority of the Committee. The Committee shall have full power to
select Employees for participation in the Plan; to determine the Retention Bonus
Percentage to be awarded to each Participant; to construe and interpret the Plan
and any agreement or instrument entered into hereunder; to establish, amend, or
waive rules and regulations for the Plan’s administration and to amend the Plan
to the extent provided in Article IX. Further, the Committee shall have full
power to make any other determination which may be necessary or advisable for
the Plan’s administration.

     8.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive, and
binding on all persons, including Employees, Participants and their estates and
beneficiaries. All decisions of the Committee regarding the determination of
eligibility and entitlement to benefits under the Plan,

-6-



--------------------------------------------------------------------------------



 



the interpretation and administration of the Plan, the review of claims under
the Plan and any other decisions of the Committee in carrying out its duties
hereunder, shall be made in the absolute discretion of the Committee.

ARTICLE IX
AMENDMENT AND TERMINATION

     9.1 Amendment by Corporation. The Corporation hereby reserves the right to
amend, modify, and/or terminate the Plan at any time. However, no such amendment
or termination shall in any manner adversely affect any Participant’s rights
previously accrued under the Plan without the written consent of the
Participant.

     9.2 Amendment by Committee. In addition, the Committee, by a written
instrument duly executed by its members, may (i) make any amendment which may be
necessary or desirable to ensure any compliance of the Plan under the Code or
which may be necessary to comply with the requirements of any applicable law or
regulation, and (ii) may make any other amendment to the Plan which in the
Committee’s discretion is necessary or desirable to carry out the purposes of
the Plan, as long as the cost of such amendment to the Employer is not material
in the judgment of the Committee.

ARTICLE X
BENEFICIARY DESIGNATION

     10.1 Designation of Beneficiary. Each Participant shall be entitled to
designate a Beneficiary or Beneficiaries who, upon the Participant’s death, will
receive all amounts that otherwise would have been paid to the Participant under
the Plan. All designations shall be signed by the Participant, and shall be on a
form prescribed by the Committee. The Participant may change his or her
designation of beneficiary at any time, on a form prescribed by the Committee. A
designation of a Beneficiary will take effect only upon receipt thereof by the
Committee and shall automatically revoke all prior designations by that
Participant.

     10.2 Death of Beneficiary. In the event that all the Beneficiaries named by
a Participant pursuant to Section 10.1 predecease the Participant, then, on the
Participant’s death, any amounts due such Participant shall be paid to the
spouse to whom the Participant was married at the time of his death, if any,
otherwise to the estate of the Participant.

     10.3 Ineffective Designation. In the event a Participant does not designate
a Beneficiary, or for any reason such designation is ineffective in whole or in
part, any amounts due such Participant shall be paid to the spouse to whom the
Participant was married at the time of his death, if any, otherwise to the
estate of the Participant.

-7-



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS

     11.1 Unfunded Plan. This Plan is intended to be an unfunded bonus program
described in ERISA Reg. 2510.3-2(c) and therefore is intended to be exempt from
the provisions of Title I of ERISA.

     11.2 Costs of the Plan. All costs of implementing and administering the
Plan shall be borne by the Employer.

     11.3 Nontransferability. Participants’ rights under the Plan may not be
sold, transferred, assigned, or otherwise alienated or hypothecated, other than
by a valid or deemed beneficiary designation pursuant to Article X. In no event
shall the Employer make any payment under the Plan to any assignee or creditor
of a Participant or to any assignee or creditor of a Participant’s Beneficiary.

     11.4 Successors. All obligations of the Employer under the Plan shall be
binding upon and inure to the benefit of any successor to the Employer, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Employer.

     11.5 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

     11.6 Applicable Law. To the extent not preempted by Federal law, the Plan
shall be governed by and construed in accordance with the laws of the State of
Illinois.

     11.7 Adoption by Affiliates. The Employers adopting the Plan are identified
by their signatures hereon or on a separate adoption page attached hereto. Any
Employer may, with the approval of the Board, adopt the Plan as to the whole of
its business or as to any one or more divisions or classifications of Employees
as permitted by law by resolution of its board of directors. Such Employer shall
give written notice of such adoption to the Board.

     11.8 No Employment Contract. The establishment of the Plan, the creation of
any account, or the payment of any benefit does not create in any Employee,
Participant or other party a right to continuing employment with the Employer or
an Affiliate.

     11.9 Fiscal Records and Reports. The fiscal records of the Plan are to be
maintained on the basis of the Plan Year.

     11.10 Headings. The headings contained in the Plan are for reference only,
and they do not in any manner limit or expand the terms and provisions of the
Plan.

     11.11 No Vested Interest. Except for the right to receive any benefit
properly payable under the Plan, no person shall have any right, title or
interest in or to the assets of the Employer because of the Plan.

-8-



--------------------------------------------------------------------------------



 



     11.12 Limit on Liability. Nothing contained in the Plan shall impose on the
Employer, or any Board members, officers or employees of the Employer any
liability for the payment of benefits under this Plan other than liabilities
resulting from willful neglect or fraud. The liability of the Employer for
benefits shall be limited to the benefits provided under the Plan. Persons
entitled to benefits under the Plan shall look only to the Employer for payment.

     11.13 Taxes. The Employer shall have the right to deduct from all payments
made pursuant to the Plan amounts sufficient to satisfy any Federal, state, and
local tax withholding requirements.

     11.14 Other Plans. Payments from the Plan shall be included in the
calculation of a Participant’s eligible compensation for purposes of other
employee benefit plans or programs of the Employer.

     IN WITNESS WHEREOF, Knowles Electronics Holdings, Inc., has caused this
Plan to be executed on its behalf and its seal to be hereunto affixed and
attested by its officers hereunto duly authorized, as of December 12, 2003.

              KNOWLES ELECTRONICS HOLDINGS, INC.
      By:   /s/ John J. Zei         John J. Zei
        President and CEO

ADOPTION BY AFFILIATE:

Adopted this 12th day of December, 2003.     

              KNOWLES ELECTRONICS, LLC
      By:   /s/ John J. Zei         John J. Zei
        President and CEO   

-9-



--------------------------------------------------------------------------------



 



         

Knowles Electronics Holdings, Inc.
Retention Incentive Plan

Addendum A

Confidentiality/Non-Competition/Non-Solicitation Agreement

     As consideration for participation in the Knowles Electronics Holdings,
Inc. Retention Incentive Plan, the undersigned Employee agrees as follows:

     1. Confidentiality and Ownership.

   (a) Information. The Employee acknowledges and agrees that the proprietary
information and data obtained by him while employed by the Corporation or any of
its Affiliates concerning the business or affairs of the Corporation or any
Affiliate (“Confidential Information”) are the property of the Corporation or
such Affiliate. Consequently, the Employee agrees that, except to the extent
required by applicable law, statute, ordinance, rule, regulation or orders of
courts or regulatory authorities, he shall not disclose to any unauthorized
person (which shall not include customers or suppliers to whom information is
provided in the ordinary course in the interests of promoting their business
relationships with the Corporation or any of its Affiliates) or use for his own
account any Confidential Information without the prior written consent of the
Board, unless and to the extent that the aforementioned matters become generally
known to and available for use by the public other than as a result of the
Employee’s acts or omissions to act. The Employee shall deliver to the
Corporation at the termination of the Employee’s employment, or at any other
time the Corporation may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) and
the business of the Corporation or any Affiliate which he may then possess or
have under his control.

   (b) Inventions and Patents. The Employee agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, and all similar or related information which relates to the
Corporation’s or any of its Affiliates’ actual or anticipated business, research
and development or existing or future products or services and which are
conceived, developed or made by the Employee prior to the date hereof while
employed by the Corporation or any of its Affiliates (“Work Product”) belong to
the Corporation or such Affiliate. The Employee will promptly disclose such Work
Product to the Board and perform all actions reasonably requested by the Board
(whether during or after the Employee’s employment period) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

     2. Non-compete, Non-solicitation.

-10-



--------------------------------------------------------------------------------



 



   (a) Non-Compete. The Employee acknowledges that in the course of his
employment with the Corporation and its Affiliates he has become familiar, and
he will become familiar, with the Corporation’s and its Affiliates’ trade
secrets and with other Confidential Information and that his services have been
and will be of special, unique and extraordinary value to the Corporation and
its Affiliates. Therefore, the Employee agrees that he shall not, during the
time he is employed by the Corporation and its Affiliates and for    months
thereafter, directly or indirectly own, operate, manage, control, participate
in, consult with, advise, engage in services for any competitor of the
Corporation or in any manner engage in any start up of a business (including by
himself or in association with any person, firm, corporate or other business
organization or through any other entity) in competition with the businesses of
the Corporation or its Affiliates as in existence or in process on the date of
termination of the Employee’s employment (the “Businesses”), within any state or
country in which the Corporation or any of its Affiliates makes sales. Nothing
herein shall prohibit the Employee from being a passive owner of not more than
2% of the outstanding stock or equity of an entity which is publicly traded, so
long as the Employee has no active participation in the business of such entity.

   (b) Non-Solicitation. During the time the Employee is employed by the
Corporation and its Affiliates and for    months thereafter, the Employee shall
not directly or indirectly through another entity (i) induce or attempt to
induce any employee of the Corporation or any Affiliate to leave the employ of
the Corporation or such Affiliate, or in any way interfere with the relationship
between the Corporation or any Affiliate and any employee thereof, including
without limitation, inducing or attempting to induce any union, employee or
group of employees to interfere with the business or operations of the
Corporation or its Affiliates, (ii) hire any person who was an employee of the
Corporation or any Affiliate at any time within the six month period prior to
the date the Employee employs or seeks to employ such person, or (iii) induce or
attempt to induce any supplier, distributor, franchisee, licensee or other
business relation of the Corporation or any Affiliate to cease doing business
with the Corporation or such Affiliate, or in any way interfere with the
relationship between any such customer, supplier, distributor, franchisee,
licensee or business relation and the Corporation or any Affiliate.

     3. In the event that the Employee’s employment is terminated by the
Corporation or an Affiliate for a reason described in Section 5.2 of the Plan,
any salary continuation or extension of coverage under the Corporation or
Affiliate’s medical plans otherwise due the Employee shall cease in the event
the Employee breaches any provisions of this Addendum A.

     4. The Employee agrees that: (i) the covenants set forth in this Addendum A
are reasonable in geographical and temporal scope and in all other respects,
(ii) the Corporation and its Affiliates would not have allowed the Employee to
participate in the Plan, but for the covenants of the Employee contained herein,
and (iii) the covenants

-11-



--------------------------------------------------------------------------------



 



contained herein have been made in order to induce the Corporation and its
affiliates to allow the Employee to participate in the Plan.

     5. If, at the time of enforcement of this Addendum A, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

     6. The Employee recognizes and affirms that in the event of his breach of
any provision of this Addendum A, money damages would be inadequate and the
Corporation and its Affiliates would have no adequate remedy at law.
Accordingly, the Employee agrees that, in the event of a breach or a threatened
breach by the Employee of any of the provisions of this Addendum A, the
Corporation and its Affiliates, in addition and supplementary to other rights
and remedies existing in its favor, may apply to any court of law or equity or
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violation so the provisions hereof
(without posting a bond or other security).

Signed:___________________________________________________________         
_____________________, 2003

-12-